PER CURIAM: *
The Federal Public Defender appointed to represent Bernard Joseph Dolenz has *719moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 886 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Dolenz has filed a response. Our independent review of the record, counsel’s brief, and Dolenz’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *719published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.